COURT OF APPEALS OF VIRGINIA

Present:    Judges Bray, Annunziata and Overton


MICHAEL S. LUMB
                                                  MEMORANDUM OPINION *
v.   Record No. 1345-97-4                             PER CURIAM
                                                   NOVEMBER 10, 1997
MCLANE FOODS, INC., INSURANCE
 COMPANY OF THE STATE OF PENNSYLVANIA
 AND AMERICAN INTERNATIONAL
 ADJUSTMENT COMPANY, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (James E. Swiger, Esq.; Swiger & Cay, on
            brief), for appellant.

            (Matthew W. Broughton; Leisa Kube Ciaffone;
            Gentry, Locke, Rakes & Moore, on brief), for
            appellees.



     Michael Lumb (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that he

failed to prove that his herniated thoracic disc and related

surgery were causally related to his compensable February 26,

1995 injury by accident.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     In denying claimant's application and finding that his

evidence failed to prove that his herniated thoracic disc was

causally related to his compensable February 26, 1995 injury by

accident, the commission found as follows:
               The medical record in this matter does
          not support the finding that the claimant's
          thoracic injuries were caused by the
          industrial injury. Although there were
          findings of diffuse pain in the thoracic
          region after the compensable injury, a large
          herniated disc was found shortly after the
          second automobile accident. Dr. [Harold F.]
          Young, who performed surgery on the claimant,
          indicated that the thoracic disc herniation
          was not caused by the compensable injury. We
          note that Dr. [Nathan D.] Zasler initially
          agreed with this opinion but later reported a
          possible causal connection. Dr. [Lawrence]
          Blumberg agreed that the surgery was made
          necessary by the second accident. After
          reviewing the evidence in this matter, we
          place greater weight on the medical record
          and opinion expressed by Dr. Young.




                                  2
     The commission's findings are supported by Dr. Young's

medical records and opinions and the opinion of Dr. Blumberg.     As

fact finder, the commission was entitled to accept the opinions

of Drs. Young and Blumberg and to reject Dr. Zasler's opinion.

"Questions raised by conflicting medical opinions must be decided

by the commission."   Penley v. Island Creek Coal Co., 8 Va. App.

310, 318, 381 S.E.2d 231, 236 (1989).

     Claimant's argument that the commission erred by not

applying the doctrine of compensable consequences is without

merit.   The doctrine of compensable consequences provides:   where

a causal connection between the initial compensable injury and

the subsequent injury is established, the doctrine of compensable

consequences extends the coverage of the Workers' Compensation

Act to the subsequent injury because the subsequent injury "is

treated as if it occurred in the course of and arising out of the

employee's employment."
American Filtrona Co. v. Hanford, 16 Va. App. 159, 163, 428

S.E.2d 511, 513 (1992) (quoting Bartholow Drywall Co. v. Hill, 12
Va. App. 790, 793-94, 407 S.E.2d 1, 3 (1991) (citations

omitted)).   Here, claimant's evidence failed to prove a causal

connection between the initial February 26, 1995 compensable

injury and claimant's subsequently-herniated thoracic disc.

     Based upon this record, we cannot say as a matter of law

that claimant's evidence sustained his burden of proof.

Accordingly, we affirm the commission's decision.




                                 3
    Affirmed.




4